Citation Nr: 1508523	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-15 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the benefits of the Veteran's service disabled veterans' insurance policy.

[The issues of entitlement to Dependency and Indemnity Compensation (DIC) benefits for the cause of the Veteran's death under the provisions of 38 U.S.C.A. 1310, and entitlement to DIC benefits for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151, are decided in a separate Board decision.]


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.  He died in February 2009.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which found that the appellant was not the beneficiary of the Veteran's service disabled veterans' insurance policy as alleged.  The appellant has appealed this determination.

The appellant provided hearing testimony before the undersigned at the Columbia, South Carolina, RO in July 2013.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In November 2007, the Veteran executed and submitted to VA a Designation of Beneficiary of Government Life Insurance (VA Form 29-336) and designated P.J.R. as the sole beneficiary of his service disabled veterans' insurance policy.

2.  The evidence establishes that the Veteran was of sound mind at the time he executed the November 2007 VA Form 29-336 and his intent regarding payment of his insurance benefits is clearly noted.

3.  The November 2007 VA Form 29-336 was not forged.


CONCLUSION OF LAW

The appellant is not a beneficiary of the Veteran's service disabled veterans' insurance policy.  38 U.S.C.A. §§ 1917, 1922 (West 2014); 38 C.F.R. § 8.19 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the Court of Appeals for Veterans Claims held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In an April 2011 letter, the ROIC provided the appellant with notice regarding what information and evidence is needed to substantiate the claim for entitlement to life insurance benefits, as well as what information and evidence must be submitted by her and what information and evidence will be obtained by VA.  Although the letter was issued after the initial adjudication of the issue on appeal, the case was subsequently readjudicated in the April 2013 statement of the case after which the appellant had the opportunity to submit additional argument and evidence.  Therefore, the content timing error did not affect the essential fairness of the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis). 

The record also reflects that VA made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file related to this insurance claim include the original VA Form 29-336, the Veteran's VA treatment records before, during and after the beneficiary designation at issue, a statement from a witness present at the time of the beneficiary designation, a statement from a VA social worker related to the Veteran's state of mind, and a June 2012 forensic handwriting analysis report.  Evidentiary development in this matter is complete to the extent possible.  

Accordingly, the Board will address the merits of this claim. 

Law and Analysis

The Veteran died in February 2009 having in force a $10,000 service disabled veterans' insurance policy.  Any person who is released from active military, naval or air service, under other than dishonorable conditions on or after April 25, 1951, and is found by VA to be suffering from a disability or disabilities for which compensation would be payable if 10 percent or more in degree shall, upon application in writing made within two years from the date service-connection of such disability is determined by VA and payment of premiums, be granted insurance by the United States against the death of such person occurring while such insurance is in force.  38 U.S.C.A. § 1922(a).  This insurance is known as service disabled veterans' insurance and it is issued upon the same terms and conditions as are contained in the standard policies of National Service Life Insurance, with few exceptions, none of which pertain to the case at hand.  Id.  

A National Service Life Insurance policy, governed by Title 38, Chapter 19, Subchapter I of the United States Code, is a contract between a veteran and the Federal Government which assigns legally binding duties and responsibilities to each party.  The veteran, as the insured party, possesses the right to designate the beneficiary or beneficiaries of the policy, and at all times enjoys the right to change the beneficiary or beneficiaries without the consent of such beneficiary or beneficiaries.  38 U.S.C.A. § 1917(a); 38 C.F.R. § 8.19.  For a change of beneficiary to be effective, it must be made by notice in writing signed by the insured and forwarded to VA by the insured or designated agent, and must contain sufficient information to identify the insured.  38 C.F.R. § 8.19.  Thus, the statutes and regulations governing such insurance policies gives the insured veteran the right to change the beneficiary at any time, with or without the knowledge or consent of any present or prior beneficiaries.  

Attempts by a veteran to change beneficiaries are liberally construed by reviewing courts so as to effectuate the veteran's intent, with a two-prong test being used to determine if an actual change of beneficiaries has taken place.  First, there must be evidence of an intention on the part of the Veteran to change the beneficiary, and second, there must be some overt act done to effectuate that intent.  Hammock v. Hammock, 359 F.2d 844 (5th Cir. 1966); Jones v. Brown, 6 Vet. App. 388, 390 (1994); Curtis v. West, 11 Vet. App. 129, 133 (1998). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the claimants or obtained on their behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran died in February 2009 having in force a $10,000 service disabled veterans' insurance policy (insurance policy).  The claims file includes the latest beneficiary designation dated November 5, 2007, more than one year prior to the Veteran's death.  This beneficiary designation names the Veteran's sister, P.J.R., as the sole beneficiary of the Veteran's insurance policy proceeds.  In the Remarks section of the form, which is designated for "any additional information which will clarify your intent regarding the payment of your insurance," the Veteran wrote, "I just want to make sure that [the appellant] (my X wife to be) is taken off my policy as beneficiary and that she is entitled to nothing."  Again, the Veteran was free to change the beneficiary or beneficiaries without the consent of such beneficiary or beneficiaries by way of such a writing.  38 U.S.C.A. § 1917(a); 38 C.F.R. § 8.19.  The appellant contends, however, that the designation of beneficiary dated November 5, 2007, is not valid, as she contends either that the document was forged, or that the Veteran was not of sound mind when he signed it.  The appellant submitted several statements into the record, as well as her hearing testimony.  She has reported longstanding drug abuse by the Veteran during his lifetime and also claims that he had a volatile relationship with P.J.R. such that he would not have designated her the beneficiary of his insurance policy.  She feels she is the rightful beneficiary because she is his surviving spouse.  The Board has reviewed the entire record in order to address her contentions.

Initially, the Board observes that at the time of his death, the Veteran and the appellant were in the midst of divorce proceedings and in several statements, to include the Beneficiary Designation at issue, the Veteran referred to the appellant as his soon to be ex-wife.  Further, during his lifetime, the Veteran made several statements exemplifying the relationship between himself and the appellant as somewhat volatile.  The record reflects that the Veteran and the appellant were married in 2005.  In a May 2006 statement, the Veteran indicated to VA that he believed she married him only to gain access to his VA benefits.  In April 2008, the appellant, in relation to a claim for apportionment, indicated that she did not know the location of the Veteran.  In May 2008, he confirmed that he and the appellant only lived together for two months.  By the end of 2008, divorce proceedings were underway.  In a December 2008 communication with the court related to the divorce, the Veteran referred to the appellant as his "so called wife."  He further stated, "All she has done is make my life a living hell!  All she sees me as is her money tree and does not care if I live or die [sic] she just wants my VA benefits!"  The Veteran died, however, prior to any legal dissolution of the marriage.  Thus, the appellant is recognized as his surviving spouse.  Yet, it appears that they did not cohabitate for many years prior to his death and that they had a tumultuous relationship from approximately 2005 until his death in 2009.  Because of the nature of the relationship, which is well documented in the record, the Board finds the November 5, 2007, beneficiary designation, which clearly indicates the Veteran's wish for the appellant not to receive any proceeds from the insurance policy at issue, to be within reason and consistent with the nature of the relationship.  Outside of the appellant's contentions, however, there are no documented quarrels between the Veteran and P.J.R.  She was his power of attorney during his period of illness.  Further, VA clinical records at the time of the Veteran's death confirm that his sister was his primary support system at the end of his life and was at his bedside at the time of his death.  The Board, therefore, rejects the appellant's argument that the Veteran would never have designated P.J.R. as the beneficiary of his life insurance.  Such a designation indeed appears within reason when examined alongside the evidence of record.

As to the appellant's contention that the Veteran was not of sound mind when he completed the November 5, 2007, beneficiary designation, the evidence of record also does not support this argument.  The appellant contends that the Veteran was led by P.J.R. to be constantly addicted to drugs such that he was hallucinating and not able to make such a choice as to change the beneficiary designation.   She essentially claims that P.J.R. made sure the Veteran was dependent on drugs in order to coerce him to change the beneficiary.  The record, however, does not support this contention.  

VA clinical records in the months leading up to the November 5, 2007, beneficiary designation are without any notation suggesting the Veteran was not of sound mind.  He was undergoing surgical treatment and noted at times to be angry, but there is no indication of hallucinations, disorientation, or an inability to make choices.  An October 2007 neurological note clearly indicates the Veteran to be alert and oriented.  A nursing assessment of cognitive patterns completed on November 4, 2007, the day prior to the beneficiary designation at issue, shows that the Veteran did not display any of the following:  easily distracted, period of altered perception or awareness of surroundings, episodes of disorganized speech, periods of lethargy, or mental function varies over the course of the day.  The assessment further confirmed that the Veteran's cognitive function had not changed over the prior 90 days.  Thus, in a clinical treatment record one day prior to the signing of the beneficiary designation at issue, the Veteran's cognitive function was clearly noted as normal with no indication of hallucinations, disorientation, or an inability to make choices, or any other impairment of thought process.  

Shortly following the November 2007 beneficiary designation, the Veteran was hospitalized.  A December 2007 VA clinical records show that the Veteran sought assistance from VA social workers in order to make sure his ex-wife did not know where he was, after which he was removed from the hospital directory.  There is no indication that the Veteran was under the influence of drugs or otherwise not of sound mind at this time.  

In November 2010, the RO received a statement from G.L., a friend of the Veteran's, who was present on the date the Veteran signed the beneficiary designation form.  The Board recognizes the appellant's contention that this person was also lying, but the Board finds no reason to question the accuracy of G.L.'s statement.  G.L. indicated that he was present at the VA hospital and saw the Veteran sign the beneficiary designation form.  G.L. confirmed his personal observation that the Veteran was alert and lucid as to his surroundings and the people around him, was clear as to the person named as beneficiary, and was acting of his own free will.  G.L. confirmed that the Veteran did not appear to be intoxicated or acting under the influence of any medication or drugs.  The Veteran, according to G.L., knew what he was doing and was acting in order to prevent his ex-wife from getting anything and making sure that his sister would obtain everything he had.

In a March 2010 statement, a licensed medical social worker submitted a statement indicating that the Veteran was admitted to a VA facility for continued care on December 3, 2007, shortly after the beneficiary designation, at which time he was observed as demonstrating the capacity to make financial and medical decisions.  The social worker, having consulted with a nurse practitioner involved in the Veteran's care, also opined that the Veteran had the mental capacity to make decisions concerning who he wished to be his beneficiary.

Thus, the clinical records both before and after November 5, 2007, show no indication that the Veteran was not of sound mind for any reason, to include due to coercion or drug abuse, in the 90 days prior to November 5, 2007, or within the 30 days after.  Further, both a friend and medical and social work personnel have confirmed the Veteran appeared to be of sound mind and acting willingly during the time frame pertinent to this appeal.  There is simply no basis to find the Veteran was not of sound mind when he signed the November 5, 2007, beneficiary designation form naming P.J.R. has the sole beneficiary to his life insurance policy.

Finally, the appellant contends that the beneficiary designation form was forged.  The RO obtained writing samples from both the appellant and P.J.R. and submitted them, along with the November 5, 2007, document to the Office of the Inspector General for a forensic handwriting analysis.  In February 2012, a report was submitted indicating, "there is some evidence to indicate that [the Veteran] may not have written the questioned signature on the...document."  Additional handwriting samples were provided and a June 2012 report contained the same conclusion.  This opinion neither concludes that the Veteran's signature was forged, nor that it was not.  The very speculative nature of the opinion renders it inconclusive.  Further, as noted above, G.L. submitted a statement indicating his personal observation of the Veteran signing the beneficiary designation on November 5, 2007.  G.L.'s signature is also on the form, thus, corroborating his claim to have been present.  Because the record includes a statement from an individual who was present and observed the Veteran signing the document at issue, there is simply no basis in the evidence to find that the document was forged.

In sum, the record includes a November 5, 2007, VA Form 29-336 signed by the Veteran and received by VA the same month.  This document names P.J.R. as the sole beneficiary of the Veteran's insurance benefits and indicates the intent of the Veteran to eliminate the appellant as the recipient of any proceeds from the insurance policy.  The preponderance of the evidence establishes that the Veteran was of sound mind when he executed this document, that his designation of P.J.R. as his beneficiary was within reason considering her relationship to him, and that this document was not forged.  The Veteran was free to change the beneficiary by way of such a writing.  38 U.S.C.A. § 1917(a); 38 C.F.R. § 8.19.  As the November 5, 2007, beneficiary designation was indeed valid, the appellant's claim for entitlement to the benefits of the Veteran's insurance policy is denied.


ORDER

As the appellant is not a beneficiary of the Veteran's service disabled veterans' insurance policy, entitlement to the benefits of the policy is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


